UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED AUGUST 25, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file numbers 333-137067, 333-121479 and 333-84294 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION (Exact Name of Registrant as Specified in its Charter) DELAWARE DELAWARE DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 20-4833998 20-1854833 13-4126506 (I.R.S. Employer Identification Number) 7211 CIRCLE S ROAD AUSTIN, TEXAS 78745 (Address of Principal Executive Offices) (Zip Code) Registrants’ Telephone Number, Including Area Code: (512)444-0571 Securities registered pursuant to Section12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark if the registrants are well-known seasoned issuers, as defined in Rule 405 of the Securities Act. Yeso Noþ Indicate by check mark if the registrant American Achievement Group Holding Corp. is not required to file reports pursuant to Section13 or Section 15(d) of the Act.YesþNoo Indicate by check mark if the registrant AAC Group Holding Corp. is not required to file reports pursuant to Section13 or Section 15(d) of the Act.YesþNoo Indicate by check mark if the registrant American Achievement Corporation is not required to file reports pursuant to Section13 or Section 15(d) of the Act.YesþNoo Indicate by check mark whether the registrants (1)have filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrants were required to file such reports), and (2)have been subject to such filing requirements for the past 90days.Yeso
